Title: To James Madison from Daniel Parker, 16 July 1816
From: Parker, Daniel
To: Madison, James



Sir,
Adj & Inspr. Genls. Office July 16. 1816

Lieut Colonel Croghan arrived here yesterday on furlough from New Orleans by General Jackson, when I gave him a copy of the Division order, making him a member of the Court for the trial of General Bissell & Colonel Nicholas.
If the Lieut Colonel, is obliged to go to Nashville under this order, he states, he shall not have time to settle his accounts or visit his friends.  He also states, that he has had no furlough during the war, and further states, that he feels some delicacy in being a member of the Court for the trial of Genl. Bissell who is Senior Officer of his Regt.  He fears too that some of Colonel Nicholas’s friends think he has not a favourable opinion of the Colonel’s military character.
As there will not be time to communicate with the Secry. of War, I have the honor to enclose copies of the orders for the Courts Martial, to assemble at New York and at Nashville, together with Colonel Croghan’s letter, and to submit for your direction, whether, Lieut Colonel Lindsay shall be ordered as a member of the Court at Nashville, & Lieut Colo. Croghan ordered to New York thus exchanging two Officers of the same rank.
To this arrangement there does not appear to be any serious objections.  Perhaps Lieut Colonel Lindsay might prefer going to New York, but he has been several weeks on furlough, & Lieut Colo. Croghan’s interest would be promoted by the measure.  In such case the cause of the exchange would be explained to Lieut Colo. Lindsay, as well as to Genl. Jackson, & the president of the Court Martial at New York.
Lieut Colonel Croghan will remain here for your decision on his application.  With perfect respect, I have the honor to be Sir, Yr. Obt Sert

D. Parker


P.S. I have submitted this subject to the consideration of the Secretary of State, who authorizes me to say that he can see no objection to the exchange.

